      Case 3:20-cv-00393-KHJ-LGI Document 18 Filed 04/12/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION



LATARSHA ELLIS                                                             PLAINTIFF


V.                                       CIVIL ACTION NO. 3:20-CV-393-KHJ-LGI


MIDWEST TECHNICAL INSTITUTE, INC.                                        DEFENDANTS
d/b/a DELTA TECHNICAL COLLEGE,
JUANITA LUSE, RALPH FITZGERALD, and
DEMETRIA PULLIN

                                       ORDER

      This action is before the Court on the Motion to Dismiss [12] filed by

Defendants Ralph Fitzgerald, Juanita Luse, Demetria Pullin, and Midwest

Technical Institute d/b/a Delta Technical College (“Delta Technical”). For the

reasons below, the Court denies Defendants’ motion without prejudice and allows

Plaintiff Latarsha Ellis one final opportunity to serve valid process.

I.    Facts and Procedural History

      Plaintiff Latarsha Ellis filed suit on June 8, 2020, as a pro se litigant. Compl.

[1]. She amended her Complaint on October 6, 2020, Am. Compl. [3], and three days

later, her attorney filed a Notice of Appearance [2]. The Federal Rules of Civil

Procedure require Ellis to serve process on Defendants within 90 days of filing her

original Complaint, which would have been September 8, 2020. Fed. R. Civ. P. 4(m).

Ellis failed to serve any Defendant or even have a summons issued by the Clerk of

the Court by that date.
      Case 3:20-cv-00393-KHJ-LGI Document 18 Filed 04/12/21 Page 2 of 7




      The Court issued an Order notifying Ellis she failed to serve process and

extended her deadline to serve process to December 11, 2020. [4]. The Court warned

Ellis that failure to serve process could lead to the dismissal of her lawsuit. Id. The

Clerk of the Court issued three summonses to Ellis on December 11, 2020, directed

to Luse, Pullin, and the “President of Delta Technical College.” Summons [5]. Ellis

ensured these Summonses [5] were hand-delivered to Lesa Morris, an admissions

representative at Delta Technical’s campus in Ridgeland, Mississippi. Morris Aff.

[12-1], ¶¶ 2-3. Ms. Morris is not a Delta Technical officer, and no party has

authorized her to accept service of process. Id., ¶¶ 4-6.

      Shortly after this attempted service, Defendants answered the Amended

Complaint, properly reserving their challenge to Ellis’ service of process. Answer [7]

at 1; see also Fed. R. Civ. P. 12(h). Defendants then moved to dismiss [12] to which

Ellis timely responded [15].

II.   Standard

      Defendants bring their motion under Federal Rule of Civil Procedure 12(b)(5)

for insufficient service of process and 12(b)(6) for failure to state a claim upon which

relief can be granted. Because the Court finds Ellis did not properly serve any

Defendant, the Court analyzes the motion only under Rule 12(b)(5). If Ellis properly

serves Defendants, they may file another Rule 12(b)(6) motion.

       “If a defendant is not served within 90 days after the complaint is filed, the

court—on motion or on its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be made within a



                                           2
       Case 3:20-cv-00393-KHJ-LGI Document 18 Filed 04/12/21 Page 3 of 7




specified time.” Fed. R. Civ. 4(m). The Court has “broad discretion to dismiss an

action for ineffective service of process” under Rule 12(b)(5). Kreimerman v. Casa

Veerkamp, S.A. de C.V., 22 F.3d 634, 645 (5th Cir. 1998) (citing George v. United

States Dep’t of Labor, 788 F.2d 1115, 1116 (5th Cir. 1986)). That said, where “the

plaintiff shows good cause for the failure, the court must extend the time for service

for an appropriate period.” Fed. R. Civ. P. 4(m). “When service of process is

challenged, the serving party bears the burden of proving . . . good cause for failure

to effect timely service.” Thrasher v. City of Amarillo, 709 F.3d 509, 533 (5th Cir.

2013) (quoting Sys. Signs Supplies v. U.S. Dep’t of Justice, Wash. D.C., 903 F.2d

1011, 1013 (5th Cir. 1990)).

III.   Analysis

       Defendants make two arguments about the insufficiency of Ellis’ service of

process. First, they argue Ellis failed to direct a summons to either Fitzgerald or

Delta Technical. Memo. in Supp. [13] at 3. Next, they argue Ellis failed to properly

serve any Defendant with process. Id. at 4-5. With no citation to legal authority,

Ellis responds that Defendants were properly served. Response [15], ¶¶ 2-4.

             A.     Summons Directed to Fitzgerald and Delta Technical

       Federal Rule of Civil Procedure 4(a)-(b) requires that a summons be issued

and directed to “each defendant.” Ellis sued four defendants. But the Clerk of the

Court issued only three summonses to Ellis—two directed to Luse and Pullin and

one directed to the “President of Delta Technical College.” Summons [5]. Even if

such a title were enough to identify a party, the “President of Delta Technical



                                           3
       Case 3:20-cv-00393-KHJ-LGI Document 18 Filed 04/12/21 Page 4 of 7




College” is not a named party. Defendants state Fitzgerald is a former president of

Delta Technical, Memo. in Supp. [13] at 3, and Ellis admits Delta Technical no

longer employs Fitzgerald. Response [14], ¶ 2. The Court therefore finds Ellis has

failed to direct a summons to either Fitzgerald or Delta Technical.

              B.        Ellis did not Properly Serve any Defendant

       Even if Ellis had properly directed a summons to each Defendant, she failed

to properly serve process on any Defendant. Rule 4 allows for service of process on

an individual in the Southern District of Mississippi by:

       (1)    following state law for serving a summons in an action brought in
              courts of general jurisdiction in the state where the district court
              is located or where service is made; or

       (2)    doing any of the following:

              (A)       delivering a copy of the summons and of the complaint to
                        the individual personally;

              (B)       leaving a copy of each at the individual’s dwelling or usual
                        place of abode with someone of suitable age and discretion
                        who resides there; or

              (C)       delivering a copy of each to an agent authorized by
                        appointment or by law to receive service of process.

Fed. R. Civ. P. 4(e).

       For a corporation, partnership, or association, such as Delta Technical, Rule 4

allows for service of process by following the ordinary state procedure or

       by delivering a copy of the summons and of the complaint to an officer,
       a managing or general agent, or any other agent authorized by
       appointment or by law to receive service of process and—if the agent is
       one authorized by statute and the statute so requires—by also mailing
       a copy of each to the defendant.



                                              4
      Case 3:20-cv-00393-KHJ-LGI Document 18 Filed 04/12/21 Page 5 of 7




Fed. R. Civ. 4(h)(1). Mississippi procedure describes a substantially similar method

for serving process on a domestic corporation or partnership. Miss. R. Civ. 4(d)(4)

(allowing service “by delivering a copy of the summons and of the complaint to an

officer, a managing or general agent, or to any other agent authorized by

appointment or by law to receive service of process”).

      Ellis caused the three summonses to be hand-delivered to Lesa Morris, an

admissions representative at the Delta Technical campus in Ridgeland, Mississippi.

Morris Aff. [12-1], ¶ 3. No party designated Ms. Morris as an agent authorized to

accept process on their behalf, and she is not an officer of Delta Technical. Id., ¶¶ 4-

6. In fact, Ellis admits Delta Technical’s registered agent is the “President of Delta

Technical College.” Response [15], ¶ 4.

      The Court finds Ellis’ attempted service on Fitzgerald, Luse, and Pullin

insufficient. Ellis tried to serve process by leaving the summons with an employee

at the Delta Technical campus in Ridgeland—where Ellis admits Fitzgerald and

Luse no longer work and where Pullin only “often works” according to Ellis.

Response [15], ¶¶ 2-3. But even if Delta Technical employed all three individual

Defendants at its Ridgeland campus, neither Federal nor Mississippi Rule of Civil

Procedure 4 authorizes service of process on a non-authorized agent at a defendant’s

place of employment. See Fed. R. Civ. P. 4(e). Ellis therefore has failed to serve

sufficient process on Fitzgerald, Luse, or Pullin.

      Ellis’ attempted service on Delta Technical also fails. Ellis caused process to

be left with Ms. Morris. Morris Aff. [12-1], ¶ 3. Ellis admits Delta Technical



                                           5
      Case 3:20-cv-00393-KHJ-LGI Document 18 Filed 04/12/21 Page 6 of 7




authorizes its president to accept process as its registered agent. Response [15], ¶ 4.

Though Ellis may have directed the summons to the “President of Delta Technical

College,” Summons [5] at 2, she served process on Ms. Morris, an admissions

representative who is not authorized to accept service of process and is not an

officer of Delta Technical. Morris Aff. [12-1], ¶¶ 2-6.

      Ellis has had more than a reasonable amount of time to serve process. She

makes no attempt to excuse her lack of sufficient service of process or show good

cause as to why another extension to serve process should be granted. See Response

[15]. In the interests of justice, though, the Court will allow Ellis one final

opportunity to serve process on each Defendant.

      The Court therefore orders Ellis to accomplish valid service of process and to

file proof of valid service on or before April 26, 2021. No more extensions of the

service deadline will be allowed absent extraordinary circumstances. Failure to

accomplish valid service of process and file proof of valid service by this date will

result in this action being dismissed without prejudice.

IV.   Conclusion

      The Court has considered all the arguments set forth by the parties. Those

arguments not addressed would not have changed the outcome of the Court’s

decision. For these reasons, Defendants’ Motion to Dismiss [12] is DENIED

WITHOUT PREJUDICE.

      Ellis is ORDERED to accomplish valid service of process and to file proof of

valid service on or before April 26, 2021. Failure to accomplish valid service of



                                            6
      Case 3:20-cv-00393-KHJ-LGI Document 18 Filed 04/12/21 Page 7 of 7




process and file proof of valid service by this date will result in this action being

dismiss without prejudice.

      Defendants will be allowed to assert any arguments under Rule 12(b)(6) after

valid service.

      SO ORDERED AND ADJUDGED this the 12th day of April, 2021.



                                                s/ Kristi H. Johnson
                                                UNITED STATES DISTRICT




                                            7
